 

Exhibit 10.2 

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (this “Agreement”), dated as of June 5, 2018 (the
“Effective Date”), is entered into by and among Anthony Tang (the “Subordinated
Creditor”), Ener-Core, Inc., a Delaware corporation (“Borrower”), Ener-Core
Power, Inc., a Delaware corporation (the “Guarantor”), and Empery Tax Efficient,
LP in its capacity as collateral agent for the Senior Lenders (as defined below)
(together with its successors and assigns, the “Agent”), with respect to that
certain Subordination and Intercreditor Agreement dated as of November 2, 2015
(as further amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”) by and among the Subordinated Creditor,
Borrower, the Guarantor and Agent. All capitalized terms not otherwise defined
herein and defined in the Intercreditor Agreement shall have the meanings
ascribed to such terms in the Intercreditor Agreement.

 

RECITALS

 

WHEREAS, the parties entered into the Intercreditor Agreement to set forth the
relative rights and priorities of Agent, Senior Lenders and Subordinated
Creditor under the Senior Debt Documents and the Subordinated Debt Documents;

 

WHEREAS, Subordinated Creditor, Borrower and the Guarantor have terminated the
Subordinated Debt Documents in connection with the cancellation of the
Subordinated Debt; and

 

WHEREAS, the parties acknowledge and agree that the Intercreditor Agreement is
no longer necessary to set forth the relative rights and priorities of the
parties and, as such, desire to terminate the Intercreditor Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the agreements herein contained, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

 

1. Acknowledgement by Subordinated Creditor. Subordinated Creditor acknowledges
and agrees that the Subordinated Debt has been cancelled and the Subordinated
Debt Documents have been terminated and that any obligations arising from or
related to the Subordinated Debt have been satisfied in full.

 

2. Termination of Intercreditor Agreement. Pursuant to Section 7 of the
Intercreditor Agreement, the parties hereby agree to terminate the Intercreditor
Agreement in full as of the Effective Date, and acknowledge there are no current
or anticipated obligations arising from or with respect thereto between the
parties.

 

3. Miscellaneous.

 

(a) Amendments. No amendment, modification, termination, or waiver of any
provision of this Amendment will be effective without the written agreement of
the parties hereto.

 

(b) Section Titles. Section and subsection titles in this Amendment are included
for convenience of reference only and shall have no substantive effect.

   

(c) Applicable Law. This Amendment shall be construed in all respects in
accordance with and governed by the internal laws of the State of New York,
without giving effect to any conflicts of laws provisions.

 

(d) Counterparts. This Amendment and any amendments, waivers, consents or
supplements may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which, when so executed and
delivered, will be deemed an original and all of which shall together constitute
one and the same instrument.

 

[Remainder of this page intentionally left blank]

  

 

 

 

IN WITNESS WHEREOF, this Agreement is executed by each of the undersigned as of
the date first above written.

  

  SUBORDINATED CREDITOR:           Anthony Tang

 

Termination Agreement

  

 

 

 

IN WITNESS WHEREOF, this Agreement is executed by each of the undersigned as of
the date first above written.

  

  CREDIT PARTIES:       ENER-CORE, INC.       By     Name:  Domonic J. Carney  
Title:   Chief Financial Officer       ENER-CORE POWER, INC.       By     Name:
Domonic J. Carney   Title:   Chief Financial Officer

 

Termination Agreement

  

 

 

 

IN WITNESS WHEREOF, this Agreement is executed by each of the undersigned as of
the date first above written.

  

  AGENT:       EMPERY TAX EFFICIENT, LP   By: Empery Asset Management, LP, its
authorized agent       By     Name:  Brett Director   Title: General Counsel

  

Termination Agreement

 

 



 

